DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2020 has been entered.
Claims 1-154, 164-172, 193-201, 222-230, 242-249, 258-265 have been cancelled.  Claims 155-163, 173-192, 202-221, 231-241, 250-257, 266-316 are pending.  Claims 214-221, 231-236, 255-257, 266-270, 281, 300-306 have been withdrawn.  Claims 155-163, 173-192, 202-213, 237-241, 250-254, 271-280, 282-299, 307-316 are examined herein.  
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham vs John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 155, 158, 160-163, 173-174, 176-177, 179-181, 184, 187-192, 202-203, 205-210, 237-241, 251-254, 271-280, 282-288, 307-316 are rejected under 35 U.S.C. 103(a) as being obvious over Bruzzese et al. (US Patent Application 2010/0160435 A1) in view of Guzman et al. (US Patent Application 2006/0034815 A1).  
Applicant claims a preconcentration wherein EPA and DHA are in ethyl ester form, and at least one non-ionic surfactant is polysorbate 20 and applicant teaches such a preconcentrate comprises at least  one other fatty acid other than EPA and DHA, chosen from oleic acid, ricinoleic acid, erucic acid and mixtures thereof or chosen from chosen from a-linolenic acid (ALA), heneicosapentaenoic acid (HPA), docosapentaenoic acid (DPA), eicosatetraenoic acid (ETA), eicosatrienoic acid (ETE), stearidonic acid (STA), linoleic acid, gamma-linolenic acid (GLA), arachidonic acid (AA), osbond acid, and mixtures thereof.


Determination of the scope and content of the prior art
(MPEP 2141.01)

	Bruzzese teaches eicosapentaenoic acid (EPA) and/or docosahexaenoic acid (DHA) where composition contains at least 80 % by weight of both EPA and DHA, for dietetic or pharmaceutical preparation for treatment of conditions sensitive to the action of EPA and DHA (p. 1, column 2, Abstract, para 57, all). Bruzzese teach a composition of EPA and or/DHA at least 90% (p. 2, column 2, para [0034], and (p. 6, column 1, claim 7). Bruzzese teach ratio of EPA to DHA generally comprises between 2:1 and 1:2 (p. 2, column 2, para [0034], lines 5-6).  Bruzzese teaches that mixtures with high 
	Bruzzese further teaches pharmaceutical formulations of EPA and DHA that contain surfactants, where the addition of one or more vehicles acceptable for human use, including surfactants, is essentially addition of co-surfactants (p. 4, column 1, para [0054], lines 1-7), and in addition vitamin E (tocopherol), and butylhydroxyanisole (p. 4, para [0054]. Iines 1-9).
Bruzzese also teaches that the origin of EPA and DHA is from fish oils (p. 2, column 2, para [0041] all lines, and bridge to p. 3, column 1 line 1) and p. 3, column 2, para 1, lines 9-11).
Bruzze teaches that "Also included are the pathologies….sensitive to the action of EPA and DHA …all eicosanoids included” (p. 4, column 1, para [0056]), suggesting eicosanoids are also useful in the composition. Eicosanoids include arachidonic acid (AA) and eicosatetraenoic acid (ETA) as commonly known by persons of ordinary skill in the art. 


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

The difference between the instant application and Bruzzese, is that Bruzzese do not expressly teach the specifically claimed nonionic surfactants. This deficiency in Bruzzese is cured by the teachings of Guzman et al.
Guzman teach the nonionic surfactants polysorbate 20, 40, 60 and 80 (Para [0091-0093], lines 6-8). Guzman teach that the hypotriglyceridemic effects of omega-3 oils from fish oils are well established and that amounts both above and below about 1 gram per day of omega-3 oils from fish oil have been shown to decrease serum triglyceride concentrations by about 25% to about 40% (para [0006]), and that the addition of these (hydrophilic) surfactants acts to alter surface tension of the liquid in fatty acid formulations.
The difference between the instant application and Bruzzese is that Bruzzese do not expressly teach the specific nonionic surfactant as polyoxyl hydrogenated castor oil.
This deficiency in Bruzzese is cured by the teachings of Guzman et al., as Guzman teach surfactants of the invention include polyoxyl 40 castor oil, p. 6, para [0091], lines 1-8 (equivalent to castor oil of the instant as evidenced by The European Agency for the Evaluation of Medicinal Projects June 1999)
The difference between the instant application and Bruzzese is that Bruzzese do not expressly teach oleic acid. This deficiency in Bruzzese is cured by the teaching of 


Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the teachings of Bruzzese, with that of Guzman, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Bruzzese teaches EPA and DHA compositions for treatment of hypertriglyceridemia and hypercholesterolemia, Guzman teach that the hypotriglyceridemic effects of omega-3 oils from fish oils are well established, and Bruzzese teaches these formulations of EPA and DHA in concentrations described by the instant, and Bruzzese teaches that these EPA and DHA formulations are pharmaceutically active in the compositions.

In the instant claim 155, the applicant describes a preconcentration comprising a fatty acid oil mixture comprising at least  75% eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA), by weight of the fatty acid oil mixture, wherein the EPA and DHA are in a form chosen from ethyl ester and triglyceride; and  at least one nonionic surfactant, wherein the at least one nonionic surfactant comprises from about 0.5% to about 40% by weight relative to the total weight of the preconcentrate, wherein the preconcentrate does not comprise an additional active agent.
Furthermore, the additional fatty acids described in claims 160, are construed as additional active agents, thus negating the limitation described in the instant claim 155, of a preconcentrate with EPA and DHA that does not comprise an additional active agent.

Guzman teach nonionic surfactants that are described in the instant claims.
Bruzzese and Guzman teach that the addition of surfactants to mixtures of DHA and EPA are to alter surface tension and to better solubilize these fatty acids. A person of ordinary skill in the art of preparation of these formulations of DHA and EPA, with the intention of improving their solubilization, would understand from Guzman that the surfactants instantly claimed could be used in the fatty acid composition of Bruzzese to solubilize the fatty acids. In addition, a person of ordinary skill in the art would be motivated to adjust the ratio of surfactant to EPA and DHA mixtures in order to optimize solubilization and would have a reasonable expectation of rendering the ratios recited in the instant claims. A person of skill would also understand from the teaching of Bruzzese et al, that mixtures of DHA and EPA, which also include vitamin E (tocoferol), 

Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04 
Since the prior art cited Supra includes fatty acids derived from fish oils, it would be obvious to a person of ordinary skill, that the addition of EPA and DHA are fatty acids derived from fish oil.
The Examiner notes that the limitation drawn to “wherein the preconcentrate is a food supplement or nutritional supplement” is given little patentable weight since it is considered to be preamble or intended use of a composition claim.
	It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from each other.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Thus, the intended use of a composition claim will be given no patentable weight.  
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See MPEP 2111.02.

Claims 156-157, 178, 185 are rejected under 35 U.S.C. 103(a) as being obvious over Bruzzese et al. (US Patent Application 2010/0160435 A1) and Guzman et al. (US Patent Application 2006/0034815 A1), as applied to claims 155, 158, 160-163, 173-174, 176-177, 179-181, 184, 187-192, 202-203, 205-210, 237-241, 251-254, 271-280, 282-288, 307-316, in view of Almarsson et al. (US Patent Application 2009/0030077 A1) 

Determination of the scope and content of the prior art
(MPEP 2141.01)
Bruzzese and Guzman teachings on EPA and DHA preconcentration mixtures are discussed above.
	Bruzzese teaches eicosapentaenoic acid (EPA) and/or docosahexaenoic acid (DHA) where composition contains at least 80 % by weight of both EPA and DHA, for dietetic or pharamaceutical preparation for treatment of conditions sensitive to the action of EPA and DHA (p. 1, column 2, Abstract, para 57, all), as applied to claims supra in view of Guzman.


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Bruzzese, is that Bruzzese do not expressly teach limitation of claims 156 and 157, of at least 95% EPA and 95% DHA.
This deficiency in Bruzzese is cured by the teaching of Almarsson et al., who teach an embodiment where the oil composition comprising EPA and DHA is at least 95% by weight (para [0026, lines 1-8, p. 8). 
The difference between the instant application and Bruzzese is that Bruzzese do not expressly teach limitation of claim 178, of a solvent comprising a lower alcohol or a polyol. 
This deficiency in Bruzzese is cured by the teaching of Almarsson et al, who teach embodiment of formulation with EPA and DHA that includes lower weight alcohol (para [0011] under Summary of the Invention).
The difference between the instant application and Bruzzese is that Bruzzese do not explicitly teach the limitation of claim 185, of ethanol.
This deficiency in Bruzzese is cured by the teaching of Almarsson et al, who teach ethanol as part of the formulation that contains EPA/DHA esters and fenofibrate ([para 0093], lines 1-4).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the teachings of Bruzzese, Guzman, and Almarsson, as suggested by Bruzzese, and produce the instant invention. Buzzese, Guzman and Almarsson teach compositions containing EHA and DPA. 

	A person of ordinary skill, preparing preconcentrates of EPA and DHA, would understand by the teaching of Almarsson, that it would be reasonable to try compositions of EPA and EHA at the 95% by weight concentration. A person of ordinary skill would understand from the teaching of Almarrson, that a mixture of EHA and DPA could also include a lower weight alcohol as a solvent and this could be ethanol. A combination of what is taught by Burzzese and Guzman, with the composition of Almarsson would be obvious to try by a person of ordinary skill in the art.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Applicant claims as follows: 159.    (Previously Presented) The preconcentrate according to claim 158, wherein at least one of the omega-3 fatty acids has a cis configuration.


Determination of the scope and content of the prior art
(MPEP 2141.01)

Bruzzese and Guzman teach a preconcentration mixtures as detailed supra.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

The difference between the instant application and the cited prior art is that Bruzzese and Guzman do not explicitly teach cis configuration. 
This deficiency is cured by Carpentier et al., which teach that fish oil compositions contains omega-3-fatty acids with "cis" configuration (Column 1, lines 65-67 bridge to column 2, lines 1-4 ).
Carpentier also teach a composition for rapidly modifying the fatty acid composition of cell membranes in organs and tissues, particularly to increase the amount of omega-3-fatty acids in cell membranes by administering to the human an appropriate supply of fatty acids (column 1, para [1] lines 27-32) and where such fatty acids include EPA and DHA (column 2, lines 1-4).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the teachings of Bruzzese, Guzman, and Carpentier to produce the instant invention.

Guzman teach nonionic surfactants that are described in the instant claims.
Bruzzese and Guzman teach that the addition of surfactants to mixtures of DHA and EPA are to alter surface tension and to better solubilize these fatty acids (as cited supra).
A person of ordinary skill would be motivated to combine the teaching of Carpentier with that of Bruzzese and Guzman, since Carpentier teach a formulation to add omega-3-fatty acids to a human body where these fatty acids include EPA and DHA. Since the prior art cited supra includes fatty acids derived from fish oils, it would be obvious to a person of ordinary skill, that the addition of fatty acids derived from fish oil would include omega-3-fatty acids of a cis configuration. A person of ordinary skill would realize that omega-3-fatty acids from fish oils would necessarily include the "cis"configuration of these fatty acids, as taught by Carpentier, and person of ordinary skill would have a reasonable expectation that the preparation of DHA, EPA pharmaceutical compositions that contain omega-3-fatty acids derived from fish oils would also contain fatty acids that have the "cis" configuration, which gives the fatty acids a lower melting point than with the "trans" configuration (as evidenced by Rustan and Drevon in "Fatty Acids: structures and properties" p. 1, column 2, Encyclopedia of Life Sciences 2005, John Wiley & Sons, Ltd. www.els.net).


Claims 175, 182-183, 186, 204, 211-213, 250, 289-299 are rejected under 35 U.S.C. 103(a) as being obvious over Bruzzese et al. (US Patent Application 2010/0160435 A1) and Guzman et al. (US Patent Application 2006/0034815 A1), as applied to claims 155, 158, 160-163, 173-174, 176-177, 179-181, 184, 187-192, 202-203, 205-210, 237-241, 251-254, 271-280, 282-288, 307-316, in view of Story (US Patent 5,532,002), Uson et al. (Colloids and Surfaces A; Physicochem. Eng. Aspects 250(2004) 415-421), and Choi et al. (US Patent Application 2005/0118254).




Applicant claims as follows:



183.    (Previously Presented) The preconcentrate according to claim 182, wherein the capsule fill content ranges from about 0.400 g to about 1.300 g, from about 0.600 g to about 1.200 g, or from about 0.800 g to about 1.000 g.

186. (Currently Amended) A self-nanoemulsifying drug delivery system (SNEDDS), self-microemulsifying drug delivery system (SMEDDS), or self-emulsifying drug delivery system (SEDDS) comprising a preconcentrate comprising: a fatty acid oil mixture comprising from about 80% to about 88% eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA), by weight of the fatty acid oil mixture, wherein the EPA and DHA are in a form chosen from ethyl ester and triglyceride; and at least one nonionic surfactant, wherein the preconcentrate comprises from about 0.5% to about 40% of the at least one nonionic surfactant, by weight relative to the total weight of the preconcentrate; wherein the preconcentrate forms an emulsion in an aqueous solution; and wherein the preconcentrate does not comprise an additional active agent other than the fatty acid oil mixture.

Determination of the scope and content of the prior art
(MPEP 2141.01)

  	Bruzzese and Guzman teach eicosapentaenoic acid (EPA) and/or docosahexaenoic acid (DHA) compositions as discussed supra. But the cited prior art does not teach the limitations of claims 182-183, 186, 211-213.

Story et al teach capsule fill weights for fat soluble nutrient compositions in gelatin capsules with fill weights of 0.600 g (p. 6, column 8, Example 2 and Example 3).


Ascertainment of the difference between the prior art and the claim (MPEP 2141.02)

The difference between the instant application and Story is that Story do not explicitly particle emulsion sizes as described in claim 213. 
This deficiency is cured by Uson et al, who teach nano-emulsions of water-in-oil formulations, typically have a droplet size in the range of 20-500 nm.
The difference between the instant application and Story is that Story do not explicitly teach preconcentrate that forms self-nanoemulsifying or self-microemulsifying drug delivery systems.




Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare a preconcentrate with DHA and EPA, as suggested by Bruzzese and Guzman presented by previous prior art cited supra (in earlier 35 USC 103 and referenced in this rejection) and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because the compounds of the instant invention, the composition concentrations, the method of preparation and additional excipients and fatty acids and purpose for the mixtures have an overwhelming glut of examples that are well known in the art and familiar to person of ordinary skill in this art.
Bruzzese and Guzman teach pharmaceutical compositions with EPA and DHA as active ingredients, which contain also surfactants, and co-surfactants as described supra for the purpose to treating a disease
A person of ordinary skill in the art, intent in rendering a pharmaceutical composition containing the PUFAs or polyunsaturated fatty acids EPA and DHA, would have a reasonable expectation that addition of surfactants and co-surfactants taught by Guzman would improve solubility of EPA and DHA in these compositions and inherently, their efficacy. 


As for the applicant’s statements regarding the intended use of the EPA/DHA composition, as a food or nutritional supplement applicant is referred to the MPEP 2111.02
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Consequently a composition intended for human food use is necessarily free of any component that would prevent its pharmaceutical use.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the teachings of Bruzzese, Guzman, Story and Uson and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Bruzzese teaches EPA and DHA compositions, and Guzman teach nonionic surfactants that are described in the instant claims.
Bruzzese and Guzman teach that the addition of surfactants to mixtures of DHA and EPA are to alter surface tension and to better solubilize these fatty acids. 
A person of ordinary skill would understand that the surfactants taught by Guzman would create an emulsion by reducing surface tension of the mixtures of solutions of various miscibility, and would be motivated to combine surfactants of these specific concentrations with these emulsion particle sizes, with the EPA, DHA- containing compositions taught by Bruzzese and Guzman, and have a reasonable expectation that such compositions would render preconcentrates with pharmaceutical applications.

A person of ordinary skill would also be well versed in how to prepare formulations to fill gelatin capsules, and be motivated to combine the teaching of Story with what is taught by prior art cited supra and further understand that such a system of water-in-oil would create a self-emulsifying delivery system and that the particles would have a range of size between 20-500 nm. 

Determination of the scope and content of the prior art
(MPEP 2141.01)

The prior art of Bruzzese, Guzman, Story and Uson teach fatty acid compositions as detailed supra. The prior art cited above does not teach the limitations of claims 175, 204 and 250, pertaining to co-surfactants added. Choi et al teach a microemulsion preconcentrate that contains EPA and DHA (p. 1, para [57], , p. 2, column 2, para 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the teaching of Bruzzese, Guzman, Story and Uson as described supra, with that of Choi, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Choi et al teach microemulsion preconcentrates that contain EPA and DHA and that also include suitable surfactants as bile salts or glycol ethers, where it has already been discussed that the purpose of such surfactants are for increasing solubility in mixtures that contain EPA and DHA.


Summary:  The prior art of Choi in combination with the prior art of Bruzzese, Guzman, Story and Uson, teach the compositions in the amounts that would render an invention such as the instant composition obvious to try.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Response to Arguments
Applicant argues that Bruzzese and Guzman do not teach or suggest the claimed preconcentrate compositions and are completely silent regarding lipolysis.  These 
This is not persuasive because, as explained previously, the instant claims are drawn to a preconcentration composition comprising EPA and DHA, in ethyl ester form, and at least one non-ionic surfactant, and not to a method of enhancing the lipolysis of EPA and DHA ethyl esters to free fatty acids.  
Nonetheless, Applicant is also reminded that every component of the composition claims have been taught by the cited prior art, therefore one of ordinary skill in the art would expect the same properties of the claimed composition.  In other words, it would be obvious for the composition taught by the cited prior art to enhance the lipolysis of EPA and DHA ethyl esters to free fatty acids, since it is merely a property of the same composition.  Should Applicant continue to disagree, a side-by-side comparison is requested to show that lipolysis would occur in the claimed composition and not occur in the composition taught by the prior art.
“Products of identical chemical composition cannot have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.

This is not persuasive the Bruzzese reference clearly teaches the use of surfactants in the compositions.  Therefore, compositions comprising DHA/EPA and surfactants, in general, are obvious absent a showing of unexpected results.  The fact Bruzzese teaches or doesn’t teach preferred embodiments comprising nonionic surfactants does not take away from the teaching that surfactants, in general, are taught to be included in the compositions.  One of ordinary skill in the art knows that surfactants are generally used to impart various favorable properties on pharmaceutical compositions, such as wetting of solids, solubilization, emulsification, dispersion of solids in solution, micellization, and detergency.  Because of these unique functional properties, surfactants find a wide range of uses in pharmaceutical compositions.
Guzman is a secondary reference which is used in the rejection over Bruzzese, the primary reference, as Bruzzese already teaches a DHA/EPA composition that includes surfactants.  Guzman is applied in this rejection to cure the deficiency in Bruzzese, specifically for the teaching that the claimed non-ionic surfactants are well-known surfactants in the pharmaceutical arts.  A person of ordinary skill would understand from Guzman teaching, that the claimed non-ionic surfactants can be successfully used in pharmaceutical compositions that contains EPA and DHA. As 
Applicant argues that the actual data in Applicant’s specification shows that surfactants in Guzman’s vast genus cannot be “successfully used” in combination with EPA and DHA.  For example, Applicant’s Example 3 shows that surfactants, such as Span 60 (sorbitan tristearate), Span 65 (sorbitan tristearate), and Span 85 (sorbitan trioleate), which are mentioned in Guzman, either completely failed to form an emulsion or formed only a non-homogeneous emulsion when combined with EPA and DHA ethyl esters.  
This is not persuasive because one of ordinary skill in the art would not conclude that the vast genus of surfactants taught by Guzman are not successful because a single surfactant, sorbitan, did not always produce a homogeneous emulsion.  The skilled artisan would know how to optimize the homogeneity of an emulsion by selecting the appropriate surfactant, since the state of the art regarding surfactants are well-established.
Finally, Applicant argues that the instant specification demonstrates the advantageous and unexpected effects achieved by the instantly claimed 
This is not persuasive because Applicant has not properly explained why or how the result is unexpected.  A mere improvement or advantageous result does not rise to the level of unexpected results that would qualify to support nonobviousness.  This is confirmed in Table 11, where a 35-55% lipolysis in comparison of Omacor (17%) does not rise to the level of unexpected results.  Furthermore, this comparison is not from the cited prior art, but from an existing FDA-approved formulation of EPA and DHA ethyl esters.  Applicant is reminded of the initial burden to establish a showing of unexpected results, which is that it must be unexpected and significant, and side-by-side comparison with the closest prior art.
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.  See MPEP 716.02 (b).  It is applicant’s burden to present clear and convincing factual evidence of nonobviousness or unexpected results, i.e., side-by-side comparison with the closest prior art in support of nonobviousness for the instant 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 8:30 am to 5 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627